Title: [Diary entry: 8 June 1786]
From: Washington, George
To: 

Thursday 8th. Mercury at 72 in the Morning—76 at Noon and 73 at Night. Clear in the forenoon and calm. About One o’clock a cloud arose in the No. West quarter wch. spread extensively; and before 3 began to Rain fast and continued to do so near half an hour. During this flurry the Wind blew fresh from the Westward, but after the rain ceased it came back to the Southwest and continued moderate till sometime in the Night when it got to the No. Wt. & blew pretty fresh. Rid to the Plantations at Dogue Run and Muddy hole and to the tumbling dam of Dogue Run, where I had begun with two

hands from each Quarter, and two Carpenters, to repair the breaches which had been made by the late rains. After having got the Water stopped, in order to lay the Wooden frame, the run swelled so much (occasioned by the rain which fell this afternoon) as to carry away the greatest part of the earth and rendered the labour of the day of little effect. Still setting, & replanting corn at Dogue run and Muddy hole in the Drilled fields—the last of which with replanting pease in the same would be compleated this day. Rid through my rye at Muddy hole which would have been fully equal to what might have been expected from the grd. had it not been for the rains which had broken down & tangled the straw and occasioned a number of white, & unfilled heads. The Eastern shore Peas (according to the information of my Overseer in the Neck) were sowed yesterday (by the barrel plow) in the ground which had been put in rib wort (that never came up). There were 10 Rows of the Peas and a little being left I ordered him to dibble in what remained in additional rows. Cut all the Clover at the Ho[me] House to day, & the small spots of grass round the Sweet brier Circles; also some under the Trees at the No. end of the House by the Smiths shop to day and put the clover in wind Rows except the part last cut. Mr. Wallace came here to dinner & stayed all night.